Title: To James Madison from John Graham, 29 December 1802
From: Graham, John
To: Madison, James


Dear Sir,
Madrid 29th December 1803 [1802].
The last letter which I had the honor to address to you (on the 29th ulto.) will give a general idea of the state of our affairs, at the time when it was written. Since then, some events have taken place, with which it is proper that you should be acquainted, and as I am particularly anxious to give you every useful information in my power, I have determined to send you copies of the letters I have written and received, with such observations as are necessary to explain the circumstances which gave rise to them. This mode is certainly not the most pleasant either for you or myself, but I have thought that it would be the most useful, and therefore I have adopted it.
In my last I mentioned, that the Quarantine was particularly rigorous in Cadiz, and that the Officers of that Port, had even gone so far as to drive off some vessels from the Delaware. Since then, the inclosed order (No. 1.) has been issued by the Board of Health. I had no intelligence of it, until a copy was sent me by our Consul in Alicante. On the receipt of this, I immediately wrote the letter, (No. 3.) to Mr. Cevallos, and apprehensive that this order, if rigorously executed, would injure our Commerce very materially, before His Majesty would have time to repeal it, however well he might be disposed to do so—I waited on the President of the Supreme Council of Castile, who is also President of the Board of Health, under a hope that I might possibly prevail upon him to suspend its execution until the Royal Will was known; but he told me that in issuing the order, he acted in obedience to directions from the Secretary of State, and that it was not possible for him to seperate himself from the orders he had received. This put the business in a much more serious point of view, and induced me to write the letter (No. 4.). As yet I have received no answer to either of my letters on this subject, although to prevent delay, I sent translations of both. Perhaps the President and yourself may think that there are some expressions in the last of these letters, rather too warm, but when you read the order, and hear that in the execution of it, they have driven off from Cadiz an American Vessel, although she had been 16. days in Quarantine at Teneriffe, you will, I apprehend, entertain a very different opinion. I confess that I do, for never I believe, was there a more unwarrantable Regulation adopted by any Government, particularly as it brought to bear so suddenly against a Nation, which has ever regulated its conduct towards other Nations, by the rules of justice, friendship and hospitality.
This order is in itself so violent, and now rendered by the advanced Season of the year, so entirely useless for the purpose for which it was intended, that I cannot suppose His Majesty will long hesitate to repeal it. Why it has ever been adopted, I am at a loss to say, but it is proper for me to state to you, that the ravages committed by the Yellow Fever in Andelucia spread a very general alarm through this Country; and that it is a prevailing, altho’ I believe an ill-founded opinion, that this disorder was imported into Cadiz from the United States. These circumstances will, I fear, keep up a suspicion against Vessels coming from our Country, which will be very injurious to our Commerce. From the order, now inclosed, you will see that our Bills of Health so far from being sufficient to do away this suspicion, have not even the effect to procure for our Vessels the privilege of riding Quarantine. Under this view of the subject, I would take the liberty of submitting to your consideration, whether it would not be adviseable to attempt some arrangement with the Spanish Minister in America, which would free his Government from apprehension and our Trade from embarrasment. Indeed it appears to me to be necessary, if we mean to keep up our intercourse with this Country, that some kind of Commercial Treaty should be made, otherwise we shall never know upon what footing we stand. As a proof of this, I send you the Royal order (No. 2.) which you will observe is now in force. And as our Merchants had no kind of notice, that such a measure was intended, they cannot possibly be prepared to meet it.
Immediately on the return of the Court to Aranjuez, which will be on the 8th. of next month, I shall apply to Mr. Cevallos, not only for a suspencion, but for a repeal of this Regulation, so far as it concerns us. Their having rescinded an order nearly simular in the year 1799, in consequence of the representation of Colonel Humphreys; together with some other circumstances, induces to me to suppose that I may possibly succeed.
On the 10th. of this month, I received letters from Capt. Murray & Mr. Kirkpatrick, our Consul at Malaga, informing me, that altho’ the Governor of that City had permitted the United States Ship, the Constellation, to enter the Port, he would not suffer the New York to enter it, which obliged her to sail for Algiers, out of order & with a short supply of water. These Gentlemen represented, that it would be very convenient, if permission could be obtained for our Ships of war at all times to enter the Spanish harbours, particularly those of Malaga & Cadiz. In consequence of this, I wrote the inclosed (No. 5.) to the Secretary of State, and since I began this letter, I have received his answer (No. 7.). This, altho’ polite, is certainly not directly in point, for I neither complained of the Governor of Malaga, nor did I contend that our Vessels were entitled under the 8th. Article of the Treaty, at all times to enter the Ports of his Majesty. I asked this as a favor, and stated the peculiarity of our situation, as the grounds upon which I founded my hopes, that it would be granted. I thought this was touching upon the proper string; but at the same time I took care not to lose sight of the 8th. Article of the Treaty. It appears to me, that our only dependence now, is upon this Article, which is by no means so explicit as could be wished, in as much, as it does not declare who is to be the Judge of the necessity of a Vessels going into Port. Your opinion on this Article of the Treaty, would probably be useful.
The letter (No. 6.) is the answer to Mr. Pinckney’s Representation in favor of the Adventurers from the United States to the Rio la Plata—from this you will see that it is very uncertain when these unfortunate men will know their fate.
I learn from the Supercargo of the Ship Mercury that all the Papers as to that ship, are again to be sent back to America, that the Vice Roy of Buenos Ayres may determine, whether she is liable to confiscation—the dispute hitherto has been, whether she should be tried by the Vice Roy or by the Marine Tribunal at Montevideo? and not whether she was a good Prize?
Mr. Ô Reilly, a Citizen of the United States who went out in the ship Washington to the Rio la Plata, lately arrived here. He has brought an authenticated copy of the proceedings had in the trial of the ship Montezuma. This, I hope, will serve here as Testimony for all the others simularly situated, (viz. those which went out in ballast) if so, some compensation may be made by this Government to their Subjects who freighted these vessels but not such, I fear, as will enable them to pay the immense damages which have been sustained by the Owners. Mr. Ô Reilly left Montevideo late in July, since then we have had no accounts from that Country, but as permission was given to the Montezuma to load, I hope the number of our Vessels in the Rio la Plata, is not now so great as it has been. As to the other subjects mentioned in my last, I have nothing to communicate, for nothing has been done.
I did not think that I should do well to bring forward the old claims of Mr. Perry & others, under the unfavorable auspices which now prevail, & until I had some intelligence from Mr. Cevallos, I could not properly take up the business which Mr. Pinckney had left unfinished—in fact, under existing circumstances, it appeared to me that it would not be prudent—at least, not until I was better advised of our real situation, as to the most important points touched upon by Mr. Pinckney. To gain this information, I wrote to Mr. Livingston, by a Gentleman of my acquaintance who was going to Paris, and I have asked his advice how I ought to proceed in the delicate business of Louisiana. By his advice, I mean to be guided, and I flatter myself you will be pleased to hear that this is my determination.
Since I had the honor of writing you, I have receiv’d the Duplicate & the original of your letter to Mr. Pinckney, of the 11th. May—they both came perfectly safe; but too late to be acted upon. I have also received an open letter from you to Mr. Pinckney, recommending to his attention, some business of the Insurance Company of New York. To the Gentleman who brought this letter, I have made a tender of my services—but it does not appear to me that any thing can be done—for the Commissioners are not here to take the Depositions of the Witnesses, even if these knew any thing of the business which is not to be expected—and the papers relative to the Capture of the ship Pegassus are not to be found in the Public Offices here—at least our Agent cannot find them. And if they were to be had, I apprehend they could not be admitted as Testimony in our Courts of Justice. With Sentiments of the Highest Respect I have the Honor to be, Sir Your Most Obt. Servant
John Graham
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6A). RC marked “(Duplicate).” In a clerk’s hand, except for Graham’s complimentary close and signature. Misdated 29 Dec. 1803 and filed at that date; date corrected here on the basis of internal evidence and by comparison with Graham to JM, 20 Jan. 1803. Unless otherwise noted, italicized words were written in code; key not found. RC decoded interlinearly by Wagner. Enclosures (9 pp.) numbered by Graham; see nn. 1–4, 6, and 8.



   
   Enclosure no. 1 is a copy, in Spanish, of a 30 Nov. 1802 order of the Spanish board of health, addressed to the governor of Alicante, stating that U.S. vessels were not to be admitted in Spanish ports unless they had undergone quarantine in another European port (see Kirkpatrick to JM, 11 Nov. and 15 Dec. 1802, and Terry to JM, 16 Dec. 1802).



   
   In enclosure no. 3, a copy of Graham to Cevallos, 17 Dec. 1802, Graham asked that the board of health order be lifted, since the season for yellow fever was past and if U.S. vessels were turned away their perishable cargoes would be entirely lost.



   
   In his letter to Cevallos, 21 Dec. 1802 (enclosure no. 4), Graham enclosed a French translation of his 17 Dec. letter (not found) and expanded on his arguments against the order, which, he wrote, “is in itself so rigorous, so unprecedented, & put so promptly into execution, that it looks more like an act of hostility than a preventative against contagion.”



   
   Enclosure no. 2 is a copy, in Spanish, of the 19 Nov. 1802 order sent to Kirkpatrick by the governor of Málaga requiring that foreign imports have certificates of origin (see Kirkpatrick to JM, 23 Dec. 1802, and n. 3).



   
   For details of this incident, see Kirkpatrick to JM, 15 Dec. 1802.



   
   Graham’s letter to Cevallos, 11 Dec. 1802 (enclosure no. 5), reported the incident at Málaga and asked that U.S. naval vessels be allowed “at all times to enter so far within [Spanish] ports (particularly those of Cadiz & Malaga) as will shelter them from the inclemency of the weather,” referring to article 8 of the Treaty of San Lorenzo, which permitted vessels of either country to enter the ports of the other in emergencies (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:324–25). Enclosure no. 7 is a copy of Cevallos’s 27 Dec. 1802 reply (in Spanish) stating that an inquiry had been ordered and that Spain would enforce all stipulations of the treaty and expected the U.S. to do so as well.



   
   Underlined in RC.



   
   In his 24 Dec. 1802 letter (enclosure no. 6) (in Spanish), Cevallos stated that an inquiry had been ordered into the situation at the Río de la Plata (see Pinckney to JM, 4 Nov. 1802, and n. 2) and noted that U.S. letters would be answered more quickly if written in French or Spanish, the languages in which the foreign office was accustomed to do business.



   
   For the claims of John Perry and others, see Pinckney to JM, 10 Oct. 1802, and n. 6.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:215–16.



   
   JM to Pinckney, 12 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:217 n. 2).


